DETAILED ACTION
This action is responsive to claims filed 04/21/2021 and Applicant’s request for reconsideration of application 14/720623 filed 04/21/2021.
Claims 1, 2, 7, 9, 10, 13, 15, and 20 have been examined with this office action.

Examiner’s Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via email received from F. Jason Far-hadian on May 3, 2021.
The application has been amended as follows. In the claims, please amend the claims as follows:
1. (Currently Amended) A method of fraud-detection that detects one or more fraud pattern changes in one or more transactions using machine learning, the method comprising:
building, by at least one processor, a decision tree based on a training dataset from a reference dataset;
recording, by the at least one processor, pathway transversal information along one or more pathways traversed in the decision tree for the reference dataset;
calculating, by the at least one processor, a first mean and a first variance of a class probability of one or more samples over the one or more pathways;
obtaining, by the at least one processor, a pathway distribution for a new transaction dataset under investigation and a second mean and a second 
retrieving, by the at least one processor, a first pathway density distribution for the reference dataset along at least a first pathway from among the one or more pathways traversed in the decision tree;
generating, by the at least one processor, a second pathway density distribution for the new transaction dataset along at least a second pathway from among the one or more pathways traversed in the decision tree;
determining, by the at least one processor, deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level;
determining, by the at least one processor, the deviation metrics between the first pathway density distribution and the second pathway density distribution on a local level;
determining, by the at least one processor, the deviation metrics between one or more feature statistics of a feature along at least one pathway for the reference dataset and at least one pathway for the new transaction dataset on the local level; and
analyzing, by the at least one processor, the deviation metrics obtained from one or more pathway density distributions on the global level or one or more pathway density distributions on the local level that detects one or more feature contributors to one or more pattern changes, the one or more pattern changes being indicative of the new transaction exhibiting anomalous behavior;
where the determining the deviation metrics on the global level includes one or more of the following:
calculating, by the at least one processor, a deviation between the first pathway density distribution and the second pathway density distribution;
calculating, by the at least one processor, a correlation between the first pathway density distribution and the second pathway density distribution; and
calculating, by the at least one processor, a Kullback-Leibler distance based on information entropy between the first pathway density distribution and the second pathway density distribution;

generating, by the at least one processor, one or more results representative of a difference between the new transaction dataset and the reference dataset on the global level using at least the weighted average;
generating, by the at least one processor, an alert if the weighted average exceeds a predetermined threshold; and

where the one or more feature contributors is detected based on a sample density distribution, the detecting comprising:
obtaining, by the at least one processor, one or more sample densities at one or more nodes on the first pathway for the reference dataset;
obtaining, by the at least one processor, one or more sample densities at one or more nodes on the second pathway for the new dataset;
calculating, by the at least one processor, a sample density slope between adjacent nodes on the first pathway and the second pathway;
determining, by the at least one processor, a maximum slope difference between the reference dataset and the new transaction dataset; and
compiling, by the at least one processor, a list of the one or more features associated with the maximum slope difference.
2. (Currently Amended) The method of claim 1, where the first pathway density distribution and the second pathway density distribution are representative of a pathway transversal density along the first pathway and the second pathway, the pathway transversal density being normalized by a total number of samples.
3-6 (Canceled)
7.    (Currently Amended) The method of claim 1, where the one or more feature contributors is detected based on one or more feature statistics at one or more nodes, the detecting comprising:

obtaining, by the at least one processor, one or more data samples at one or more nodes on the second pathway for the new transaction dataset;
calculating, by the at least one processor, one or more statistics of the data samples at the one or more nodes on the first pathway and at the one or more nodes on the second pathway;
finding, by the at least one processor, a difference in statistics between the reference dataset and the new transaction dataset; and
compiling, by the at least one processor, a list of the one or more features associated with the difference.
8.    (Cancel)
9.    (Currently Amended) A non-transitory computer-readable medium containing instructions that configure a processor to perform operations that detects one or more fraud pattern changes in one or more transactions using machine learning, the operations comprising:










building a decision tree based on a training dataset from a reference dataset;
recording pathway transversal information along one or more pathways traversed in the decision tree for the reference dataset;
calculating a first mean and a first variance of a class probability of one or more samples over the one or more pathways;
obtaining a pathway distribution for a new transaction dataset under investigation and a second mean and a second variance of the one or more samples of the new transaction dataset, the second mean and the second variance being representatives of a fraud probability;
retrieving a first pathway density distribution for the reference dataset along at least a first pathway from among the one or more pathways traversed in the decision tree;
generating a second pathway density distribution for the new transaction dataset along at least a second pathway from among the one or more pathways traversed in the decision tree;
determining deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level;
determining the deviation metrics between the first pathway density distribution and the second pathway density distribution on a local level;
determining the deviation metrics between one or more feature statistics of a feature along at least one pathway for the reference dataset and at least one pathway for the new transaction dataset on the local level; and
analyzing the deviation metrics obtained from one or more pathway density distributions on the global level or one or more pathway density distributions on the local level that detects one or more feature contributors to one or more pattern changes, the one or more pattern changes being indicative of the new transaction exhibiting anomalous behavior;
where the determining the deviation metrics on the global level includes one or more of the following:
calculating a deviation between the first pathway density distribution and the second pathway density distribution;
calculating a correlation between the first pathway density distribution and the second pathway density distribution; and
calculating a Kullback-Leibler distance based on information entropy between the first pathway density distribution and the second pathway density distribution;
determining a weighted average of the deviation, the correlation, and the Kullback-Leibler distance;
generating one or more results representative of a difference between the new transaction dataset and the reference dataset on the global level using at least the weighted average;
generating an alert if the weighted average exceeds a predetermined threshold; and
where the one or more feature contributors is detected based on a sample density distribution, the detecting comprising:
obtaining one or more sample densities at one or more nodes on the first pathway for the reference dataset;
obtaining one or more sample densities at one or more nodes on the second pathway for the new dataset;
calculating a sample density slope between adjacent nodes on the first pathway and the second pathway;
determining a maximum slope difference between the reference dataset and the new transaction dataset; and
compiling a list of the one or more features associated with the maximum slope difference.

11.    (Cancelled) 



12.    (Cancelled) 





13.    (Previously Provided) The non-transitory computer-readable medium of Claim 9, wherein the one or more feature contributors is detected based on one or more feature statistics at one or more nodes, the determining comprising:
obtaining one or more data samples at one or more nodes on the first pathway for the reference dataset; obtaining one or more data samples at one or more nodes on the second pathway for the new transaction dataset;

finding a difference in statistics between the reference dataset and the new transaction dataset; and
compiling a list of the one or more features associated with the difference.
14.    (Cancelled)
15.    (Currently Amended) A system of fraud-detection that detects one or more fraud pattern changes in one or more transactions using machine learning comprising: at least memory; and
at least one processor configured to:










build a decision tree based on a training dataset from a reference dataset;
record pathway transversal information along one or more pathways traversed in the decision tree for the reference dataset;
calculate a first mean and a first variance of a class probability of one or more samples over the one or more pathways;
obtain a pathway distribution for a new transaction dataset under investigation and a second mean and a second variance of the one or more samples of the new transaction dataset, the second mean and the second variance being representatives of a fraud probability;
retrieve a first pathway density distribution for the reference dataset along at least a first pathway from among the one or more pathways traversed in the decision tree;
generate a second pathway density distribution for the new transaction dataset along at least a second pathway from among the one or more pathways traversed in the decision tree;
determine deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level;
determine the deviation metrics between the first pathway density distribution and the second pathway density distribution on a local level;
determine the deviation metrics between one or more feature statistics of a feature along at least one pathway for the reference dataset and at least one pathway for the new transaction dataset on the local level; and
analyze the deviation metrics obtained from one or more pathway density distributions on the global level or one or more pathway density distributions on the local level that detects one or more feature contributors to one or more pattern changes, the one or more pattern changes being indicative of the new transaction exhibiting anomalous behavior;
where the determining the deviation metrics on the global level includes one or more of the following:
calculate a deviation between the first pathway density distribution and the second pathway density distribution;
calculate a correlation between the first pathway density distribution and the second pathway density distribution; and
calculate a Kullback-Leibler distance based on information entropy between the first pathway density distribution and the second pathway density distribution;
determine a weighted average of the deviation, the correlation, and the Kullback-Leibler distance;
generate one or more results representative of a difference between the new transaction dataset and the reference dataset on the global level using at least the weighted average;
generate an alert if the weighted average exceeds a predetermined threshold; and
where the one or more feature contributors is detected based on a sample density distribution, the detecting comprising:
obtain one or more sample densities at one or more nodes on the first pathway for the reference dataset;
obtain one or more sample densities at one or more nodes on the second pathway for the new dataset;
calculate a sample density slope between adjacent nodes on the first pathway and the second pathway;
determine a maximum slope difference between the reference dataset and the new transaction dataset; and
compile a list of the one or more features associated with the maximum slope difference.
16.    (Cancelled)
17.    (Cancelled) 



18.    (Cancelled) 





19. (Cancelled)





where the at least one processor is further configured to calculate a significance of a difference between means of class probabilities on one or more samples of the reference dataset and one or more samples of the new transaction dataset using a Wilcoxon test.
21. (Cancelled) 









22. (Cancelled) 





23.    (Cancelled) 
24.    (Cancelled) 





25.    (Cancelled) 





26. (Cancelled) 

Allowable Subject Matter
Claims 1, 9, and 15 are allowed. The following is an examiner’s statement of reasons for allowance: the prior fails to teach, suggest, or render obvious as a whole, either alone or in combination the following features of the claimed invention.
 

retrieving, by the at least one processor, a first pathway density distribution for the reference dataset along at least a first pathway from among the one or more pathways traversed in the decision tree; generating, by the at least one processor, a second pathway density distribution for the new transaction dataset along at least a second pathway from among the one or more pathways traversed in the decision tree; determining, by the at least one processor, deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level; determining, by the at least one processor, the deviation metrics between the first pathway density distribution and the second pathway density distribution on a local level; determining, by the at least one processor, the deviation metrics between one or more feature  statistics of a feature along at least one pathway for the reference dataset and at  least one pathway for the new transaction dataset on the local level; and 
The terms “global level” and “local level” find antecedent basis in the specification paragraph [0060-0063][0074] where time and region are examples given as possible local level attributes. As explained to the examiner by the applicant, global level analysis provides an understanding for significant shifts in the density of the transversals of paths in a decision tree that is used to implement an artificial intelligence model that classifies and predicts outlier (fraudulent) outcomes or events.  The result of the global analysis points to global shifts of patterns in the production environment or alternate data sets compared to the modeling dataset on which the original AI model and tree pathways were trained.  Thus, a global level analysis provides an indication of those pathway densities that have significantly changed when compared to the original training datasets used to train the AI model. A local analysis of the datasets can provides more details about the reason why the changes have occurred.  When there is a change in a transversal detected globally, another analysis may be performed at a non-global/ local level to determine what specifically is driving the change in the pathway transversal densities.  Global level is ‘what is changing’ and local level is ‘how specifically is the change is expressed’ so that based on that understanding 

It appears that the instant invention is beyond the skill of one of ordinary art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it. NOR would they have been able to predict the results, and as such, they would have not capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
05/05/2021